UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1574



KRISTY WALLS,

                                                Plaintiff - Appellant,

          versus


AVPRO, INC.;    DONALD   P.   BASS;   ROBERT    W.
RABBITT, JR.,

                                               Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
04-2042-JFM-1)


Submitted:   October 28, 2005               Decided:   January 20, 2006


Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathy C. Potter, Seth C. Berenzweig, ALBO & OBLON, L.L.P.,
Arlington, Virginia, for Appellant. Charles B. Wayne, Elisha A.
King, DLA PIPER RUDNICK GRAY CARY US LLP, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kristy   Walls   appeals   the   district   court’s    order

dismissing her Title VII action for lack of jurisdiction.       We have

reviewed the record and find no reversible error.     Accordingly, we

affirm on the reasoning of the district court.   See Walls v. Avpro,

Inc., No. CA-04-2042-JFM-1 (D. Md. Apr. 14, 2005).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                               - 2 -